Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I, claims 1-13 and 19-20 in the reply filed on 5/18/2022 is acknowledged.
Claims 14-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Objections
Claim 12 is objected to because of the following informalities. Appropriate correction is required.
Claim 12. The limitations “a compartment” and “the compartment” are too easily confused with the first, second, and third compartments due to the lack of an adjective. An adjective should be added to avoid any confusion.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 13 is rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13. It is unclear which flow path the limitation “isolating a flow path” refers to. The fluid flow path could be through the membrane, through the pump 435, or through the spillway, or a combination. Thus this claim is indefinite.
For purposes of examination this limitation will be interpreted as any pathway.

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-7, and 13 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Wilson et al., U.S. Patent App. Pub. No. 2017/0016137 A1 [hereinafter Wilson].
The parentheses within the following recited claims indicate the prior art’s teachings.

Claim 1. An electroplating system comprising:
an electroplating chamber (vessel 38; Wilson [0019], figs. 1, 3); and
a replenish assembly fluidly coupled with the electroplating chamber (replenisher 74; Wilson [0020], figs. 1, 3), the replenish assembly comprising:
a first compartment housing anode material (bulk plating material 92; Wilson [0022], figs. 1, 3), the first compartment having a first compartment section in which the anode material is housed (fig. 5: leftmost chamber left of leftmost cation membrane 74 housing anode copper pellets 92, fig. 7: tank 172 housing copper anode pellets 92; Wilson [0049], figs. 5 & 7) and a second compartment section (fig. 5: reconditioning high acid copper bath, fig. 7: catholyte chamber 106; Wilson [0051], figs. 5, 7) separated from the first compartment section by a divider (fig. 5: leftmost cation membrane, fig. 7: membrane 192; Wilson [0051], figs. 5, 7),
a second compartment fluidly coupled with the electroplating chamber and electrically coupled with the first compartment (fig. 5: process anolyte chamber 142, fig. 7: second tank 176; Wilson [0036]-[0037], [0051], figs. 5, 7), and
a third compartment electrically coupled with the second compartment, the third compartment comprising an inert cathode (fig. 5: replenisher chamber 112 housing inert cathode, fig. 7: third tank 182 housing inert cathode; Wilson [0049]-[0051], figs. 5, 7).

Claim 2. The electroplating system of claim 1, further comprising:
a voltage source coupling the anode material with the inert cathode (power supply 130, which would be in the embodiments of figs. 5 and 7). Wilson [0027], [0039], figs. 5 & 7.

Claim 5. The electroplating system of claim 1, further comprising:
a first ionic membrane positioned between the second compartment section of the first compartment and the second compartment (fig. 5: cation membrane 108; Wilson [0027], [0036], fig. 5); and
a second ionic membrane positioned between the second compartment and the third compartment (cation membrane 154; Wilson [0036], fig. 5).

Claim 6. The electroplating system of claim 5, wherein the second ionic membrane is a monovalent membrane (cation membrane 154). Wilson [0036], fig. 5.

Claim 7. The electroplating system of claim 1, further comprising:
a pump fluidly coupled between the first compartment section of the first compartment and the second compartment section of the first compartment (Wilson’s figure 7 shows plumbing with a box, furthermore Wilson recirculates from the vessel-catholyte tank to the anode section which can be turned off, thus a person having ordinary skill in the art would have recognized that a pump would have been used in order to recirculate fluid between the tanks). Wilson [0051], fig. 7.

Claim 13. The electroplating system of claim 1, wherein the divider is an ionic membrane fluidly isolating a flow path between the first compartment section of the first compartment to the second compartment section of the first compartment (fig. 5: fluid may flow through leftmost cation membrane). Wilson [0036], fig. 5.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Wilson as applied to claim 1 above.
Claim 5. This serves as an alternative rejection of the previous rejection of claim 5.
A first [ ] membrane positioned between the second compartment section of the first compartment and the second compartment (fig. 7: membrane 192; Wilson fig. 7); and
a second [ ] membrane positioned between the second compartment and the third compartment (fig. 7: membrane 174; Wilson fig. 7).
Wilson is silent on what kind of membrane is used.
But Wilson’s membrane 192 must be some kind of membrane. Wilson fig. 7. Thus a person having ordinary skill in the art would have looked to the prior art for guidance.
Wilson teaches that all of the membranes may be cation membranes. Wilson [0036].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s membrane with a cation membrane to yield the predictable result of having a suitable membrane for a replenisher.

Claim 6. This claim is rejected for similar reasons as the immediately previous obviousness rejection of claim 5 and serves as an alternative rejection of the previous rejection of claim 6.

Claim 13. This serves as an alternate rejection of the previous claim 13 rejection.
The electroplating system of claim 1, wherein the divider is a[ ] membrane fluidly isolating a flow path between the first compartment section of the first compartment to the second compartment section of the first compartment (plumbing goes between tank 172 and the tank with the catholyte chamber). Wilson fig. 7.
Wilson is silent on an ionic membrane.
But Wilson’s membrane 192 must be some kind of membrane. Wilson fig. 7. Thus a person having ordinary skill in the art would have looked to the prior art for guidance.
Wilson teaches that all of the membranes may be cation membranes. Wilson [0036].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s membrane with a cation membrane to yield the predictable result of having a suitable membrane for a replenisher.

Claims 8-10 are rejected under 35 U.S.C. § 103 as being unpatentable over Wilson as applied to claim 7 above, and further in view of Aronsson et al., U.S. Patent App. Pub. No. 2019/0003067 A1, [hereinafter Aronsson].
The body of the claim is generally written with parentheses following the limitations indicating the prior art’s teachings and/or examiner notes.

Claims 8 & 10. Wilson is silent on (claim 8) the electroplating system of claim 7, wherein the pump is operable in a first setting to flow anolyte from the first compartment section of the first compartment to the second compartment section of the first compartment and (claim 10) the electroplating system of claim 8, wherein the pump is operable in a second setting to fully drain the anolyte from the second compartment section of the first compartment.
However, Wilson’s pump must be either one or two-way. Thus a person having ordinary skill in the art would have looked to the prior art for guidance.
Aronsson teaches a system comprising a reversible pump 34 which allows for fluid flow reversal. Aronsson [0059]. A person having ordinary skill in the art would have recognized this adds more flexibility to a recirculation system.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s Aronsson’s reversible pump in order to add more flexibility to a recirculation system.
Aronsson’s reversible pump is capable of fully draining the second compartment section.

Claim 9. The electroplating system of claim 8, wherein a fluid path is defined about the divider so that anolyte flows from the second compartment section of the first compartment to the first compartment section of the first compartment when the pump is operating in the first setting (recirculation from vessel-catholyte tank to anode section, and a pump would have been used to accomplish this). Wilson [0051], fig. 7, see claim 7 rejection (discussing why a pump would have been used).

Claims 1-6 and 12-13 are rejected under 35 U.S.C. § 103 as being unpatentable over Wilson and further in view of Kimura et al., U.S. Patent App. Pub. No. 2014/0360865 A1 [hereinafter Kimura].
Claim 1. This is an alternative rejection to the previous claim 1 rejection using a different interpretation of Wilson and also using Kimura.
I. Wilson
An electroplating system comprising:
an electroplating chamber (vessel 38; Wilson [0019], figs. 1, 3); and
a replenish assembly fluidly coupled with the electroplating chamber (replenisher 74; Wilson [0020], figs. 1, 3), the replenish assembly comprising:
a first compartment housing anode material (replenisher anolyte chamber 98 housing bulk plating material 92; Wilson [0022], figs. 1, 3), … and a second compartment section (replenisher anolyte chamber 98; Wilson [0021], fig. 4) …,
a second compartment fluidly coupled with the electroplating chamber and electrically coupled with the first compartment (catholyte chamber 106 coupled to electroplating chamber through vessel-catholyte supply line 78 and coupled to replenisher anolyte chamber 98 through cation membrane 104); Wilson [0020], [0024], figs. 3-4), and
a third compartment electrically coupled with the second compartment, the third compartment comprising an inert cathode (replenisher chamber 112 comprising inert cathode 114; Wilson [0027], figs. 3-4).
II. Compartment sections - Kimura
This is an alternative interpretation to the previous claim 1 rejection for the limitation “the first compartment having a first compartment section in which the anode material is housed … separated from the [second] compartment section by a divider.”
Kimura teaches a system comprising a phosphorus-containing copper soluble anode covered by a black film to “suppress the production of monovalent copper, thereby preventing formation of sludge.” Kimura [0002]. 
Kimura further teaches the system comprises using at least one anode bag 144 (which can be interpreted as the “first compartment section”) surrounding the anode. Kimura [0069]-[0073], fig. 6. 
Kimura teaches another system comprising a first anode bag 162 (which can be interpreted as the compartment of claim 12) surrounded by a second anode bag 164 (which can be interpreted as being the first compartment section). Kimura [0093]-[0095], [0110], [0115], figs. 9 & 14-15. Kimura teaches this substantially blocks black film from contaminating the plating solution. Kimura [0012], [0088].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s system with Kimura’s system comprising a phosphorus-containing copper soluble anode covered by a black film to “suppress the production of monovalent copper, thereby preventing formation of sludge” and at least one anode bag to block black film from contaminating the plating solution.

Claim 2. The electroplating system of claim 1, further comprising:
a voltage source coupling the anode material with the inert cathode (power supply 130). Wilson [0027], fig. 4.

Claim 3. The electroplating system of claim 1, wherein the first compartment includes an anolyte (replenisher anolyte chamber 98, which has anolyte; Wilson [0021], fig. 4), wherein the second compartment includes a catholyte (catholyte chamber 106; Wilson [0024], fig. 4), and wherein the third compartment includes a thiefolyte (electric current thief membrane tube in thief electrode 46 may be connected to replenisher chamber 112 via replenisher circulation loop 82 to supply thiefolyte; Wilson [0028]-[0029], [0042], figs. 3-4).

Claim 4. The electroplating system of claim 3, wherein the third compartment is fluidly coupled with the electroplating chamber to deliver thiefolyte between the third compartment and the electroplating chamber (electric current thief membrane tube in thief electrode 46 may be connected to replenisher chamber 112 via replenisher circulation loop 82 to supply thiefolyte; Wilson [0028]-[0029], [0042], figs. 3-4), and wherein the second compartment is fluidly coupled with the electroplating chamber (connected by vessel-catholyte supply line 78; Wilson [0024], figs. 1 & 3-4).

Claim 5. The electroplating system of claim 1, further comprising:
a first ionic membrane positioned between the second compartment section of the first compartment and the second compartment (first cation membrane 104; Wilson [0024], fig. 4); and
a second ionic membrane positioned between the second compartment and the third compartment (second cation membrane 108; Wilson [0027], fig. 4).

Claim 6. The electroplating system of claim 5, wherein the second ionic membrane is a monovalent membrane (second cation membrane 108). Wilson [0027], fig. 4.

Claim 12. The electroplating system of claim 1, further comprising:
a compartment disposed within the first compartment section of the first compartment, the compartment housing the anode material {using Kimura’s first and second anode bags, Kimura’s first anode bag 162 (i.e. compartment) houses the anode material and disposed within the second anode bag 164 (i.e. first compartment section)}. See claim 1 rejection.

Claim 13. The electroplating system of claim 1, wherein the divider is an ionic membrane fluidly isolating a flow path between the first compartment section of the first compartment to the second compartment section of the first compartment (flow can go through cation membrane 74). Wilson fig. 5.

Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable over Wilson or Wilson in view of Kimura as applied to claim 1 above, and further in view of Wong, U.S. Patent App. Pub. No. 2012/0100287 A1 and Kim et al., KR 10-2009-0060903 A. A machine translation was used for Kim et al. [hereinafter Kim].
Claim 11. Wilson is silent on the electroplating system of claim 1, further comprising: an insert seated in the second compartment, the insert defining at least one fluid channel along the insert.
However, Wong teaches a system comprising a diffuser 112 with slits or apertures which carries particles and gases away. Wong [0021], figs. 1-2 & 4-5.
Notably Kimura notes that black film may escape. Kimura [0003].
Kim teaches that bubbles are generated during copper plating and that bubbles and foreign matter may clog membranes. Kim pp. 1-2. Thus a person having ordinary skill in the art would have wanted to protect the membranes in Wilson’s replenisher 74.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s system’s second compartment with Wong’s system comprising a diffuser to carry away particles and/or gases.

Double Patenting
Claims 1-4 and 12-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,227,707 B2 in view of Kimura. 
U.S. Patent No. 10,227,707 B2’s claim 1 teaches all of claim 1 except for “the first compartment having a first compartment section in which the anode material is housed … separated from the [second] compartment section by a divider.”
However, this limitation is rendered obvious in view of Kimura as explained in the claim 1 obviousness rejection.
U.S. Patent No. 10,227,707 B2’s claim 1 further teaches the current application’s claims 2-4 & 12-13.

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,227,707 B2 in view of Kimura, Wong, and alternatively McHugh.
U.S. Patent No. 10,227,707 B2’s claim 1 is silent on the electroplating system of claim 1, further comprising: an insert seated in the second compartment, the insert defining at least one fluid channel along the insert.
However, this is rejected for similar reasons stated in the previous claim 11 obviousness rejection.

Allowable Subject Matter
Claims 19-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ho-Sung Chung whose telephone number is 571-270-7578.  The examiner can normally be reached on Monday-Friday, 9 AM - 6 PM CT.
If Applicants wish to schedule an interview, examiner interviews are available by telephone and video conferencing using a USPTO supplied web-based collaboration tool. Applicants may schedule an interview online using the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HO-SUNG CHUNG/Examiner, Art Unit 1794